[Cite as Clausen v. Ohio State Univ., 2010-Ohio-3932.]

                                      Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




KAREN CLAUSEN

       Plaintiff

       v.

THE OHIO STATE UNIVERSITY

       Defendant

        Case No. 2009-08471-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Karen Clausen, filed this action against defendant, The Ohio
State University (OSU), contending she is entitled to receive compensation in the
amount of $822.00 for hours she worked at the OSU Student Consolidated Service
Center (SCSC) from June 22, 2009 to September 11, 2009. Essentially, this claim is
grounded as a wage dispute between plaintiff and her employer, OSU. In the form of
background information, plaintiff explained she worked as a classified employee with
the title Information Associate (a classified civil service position) in the OSU Office of
Student Financial Aid for a period of fourteen years, from 1995 to June 2009. Plaintiff
further explained that in June 2009, the OSU Office of Student Financial Aid, Bursar
Office and Registrar Office, merged into an entity identified as the Student Consolidated
Service Center (SCSC), which opened on June 22, 2009. According to plaintiff, when
the three offices merged, her position of Information Associate was abolished and she
consequently chose to exercise her displacement rights being assigned to a “processing
job” at the OSU Fawcett Center. Plaintiff advised she was not transferred when the
SCSC office opened, but instead “continued working along with the Student Services
Specialists,” (an unclassified civil service position) performing the same duties as these
employees along with her old duties as an Information Associate. Plaintiff related that
although she essentially worked as a Student Services Specialist she did not receive
wages at the Student Services Specialists rate.           Plaintiff stated, “[s]ince I was
performing the duties of a Student Services Specialist from 6/22/09 through 9/11/09, I’d
like to be paid accordingly.” Plaintiff filed this complaint asserting she is owed $822.00
in unpaid wages for the twelve week period she performed the job duties of a Student
Services Specialist. The filing fee was paid.
       {¶ 2} Defendant denied any liability in this matter noting that this court has no
jurisdiction to decide claims involving wage disputes between state employers and
classified civil service employees. Defendant advised that plaintiff has previously filed
appeals with the State Personnel Board of Review regarding her claim that she is
entitled to additional compensation for taking on the job duties of a Student Services
Specialist. Defendant offered “[s]ince Ms. Clausen is a classified civil service employee
the State Personnel Board of Review is the proper jurisdiction for her claim.” See Berry
v. Kent State Univ., Ct. of Cl. No. 2003-03388, 2004-Ohio-5915. In Berry, the court
stated “classified civil service employees may appeal certain actions, such as job
abolishment, reduction in pay or position, layoff, suspensions in excess of three working
days, discharge, and job classification to the State Personnel Board of Review . . . this
court is without jurisdiction to review such matters.” at ¶14-15.
       {¶ 3} Defendant acknowledged plaintiff began working in the Office of Student
Financial Aid (SFA) in 1996, was classified as an Information Associate in 1997, and
continued to work in the newly created SCSC when that office absorbed SFA in the
spring of 2009. Defendant recalled “[s]taff was hired for the SCSC in March and April
2009 (and) [m]ore than 20 positions in the SCSC were posted publicly,” but plaintiff did
not apply for any positions offered at SCSC. Defendant further recalled plaintiff was
“notified on May 21, 2009 that her position was being eliminated due to a reduction-in-
force (RIF).” Defendant explained that plaintiff, as a classified civil service employee,
had several options to respond to RIF and “[s]he chose displacement, which includes a
90-day period to look for another position at the University.”        Apparently, plaintiff
continued working at SCSC until she was reassigned on September 13, 2009 to the
OSU Office of Undergraduate Admissions and First Year Experience.               Defendant
denied plaintiff performed “all of the duties of a Student Services Specialist” while she
worked at the SCSC office. Defendant denied plaintiff’s duties at SCSC matched the
job description of a Student Services Specialist and she did not receive formal training
comparable to that received by a Student Services Specialist.
       {¶ 4} Plaintiff filed a response advising she performed all the job duties of a
“newly hired” Student Services Specialist. Plaintiff insisted she is entitled to receive
compensation for the services rendered in performing most of the duties of a Student
Services Specialist.    Plaintiff implied this court has jurisdiction to decide her wage
dispute claim.
       {¶ 5} It is well-settled that the Court of Claims is a court of limited jurisdiction.
R.C. 2743.02(A)(1) provides in relevant part that “[t]he state hereby waives its immunity
from liability . . . and consents to be sued, and have its liability determined, in the court
of claims created in this chapter in accordance with the same rules of law applicable to
suits between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter * * * except as provided in division (A)(2) or (3) of this
section. To the extent that the state has previously consented to be sued, this chapter
has no applicability.” Thus, where the state has previously consented to be sued, the
Court of Claims lacks jurisdiction.
       {¶ 6} The Supreme Court of Ohio has held that “a public officer or employee
holds his office or position as a matter of law and not of contract * * * ‘nor has such
officer or employee a vested interest or private right of property in his office or
employment.’” Fauldauer v. City of Cleveland (1972), 32 Ohio St. 2d 114, 61 O.O. 2d
374, 290 N.E. 2d 546, quoting State, ex rel. Gordon v. Bathalow (1948), 150 Ohio St.
499, 38 O.O. 340, 83 N.E. 2d 393, paragraph one of the syllabus. Likewise, the Tenth
District Court of Appeals has ruled that “as a civil service employee, plaintiff in no way
holds his position or the right to his position pursuant to contract. * * * Rather, the facts
surrounding plaintiff’s claim involved [the policies and procedures applicable to] the
classified civil service.    Thus, plaintiff’s action involves a personnel matter more
appropriately determined in accordance with those procedures set forth in R.C.
Chapters 124 and 119. As these procedures were established before the enactment of
the Court of Claims Act, R.C. 2743.02(A)(1) precludes the Court of Claims from having
jurisdiction to render a decision in the present case.” Fish v. Ohio Dept. of Transp.
(Sept. 29, 1988), Franklin App. No. 88AP-355. Accordingly, plaintiff’s claim involving
her wages as a classified civil service employee falls outside the jurisdiction of this court
and consequently, the claim is dismissed.




                                Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




KAREN CLAUSEN

      Plaintiff

      v.

THE OHIO STATE UNIVERSITY

      Defendant

       Case No. 2009-08471-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION




       Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                DANIEL R. BORCHERT
                                Deputy Clerk

Entry cc:

Karen Clausen                   Kimberly S. Shumate
2981 Jewett Road                Associate General Counsel
Powell, Ohio 43065              The Ohio State University
                                1590 N. High Street, Suite 500
                                Columbus, Ohio 43201
RDK/laa
Filed 4/21/10
Sent to S.C. reporter 8/20/10